IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. AP-76,965


EX PARTE XAVIER POWELL, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 48857 IN THE 268th DISTRICT COURT

FROM FORT BEND COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to fifty years' imprisonment.  The Fourteenth Court of Appeals affirmed his conviction. 
Powell v. State, No. 14-09-00398-CR (Tex. App.-Houston [14th Dist.], delivered April 21, 2011, no
pet.).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
his right to petition pro se for discretionary review.  
	Based on the record in this case, the trial court has entered findings of fact and conclusions
of law that appellate counsel failed to timely notify Applicant that his conviction had been affirmed
and failed to advise him of his right to petition for discretionary review pro se.  The trial court
recommends that relief be granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-09-00398-CR that affirmed his conviction in Cause No. 48857 from the 268th District Court of Fort
Bend County.  Applicant shall file his petition for discretionary review with this Court within 30
days of the date on which this Court's mandate issues.

Delivered:  February 6, 2013
Do not publish